Per Curiam : Upon an application for a rehearing, -we can- not entertain a suggestion of a diminution of the record, nor can we receive affidavits. To have rendered the alleged diminution availing, the defendant in error should have moved for a writ of certiorari before joinder in error, or, having joined in error, he should have asked leave to withdraw his joinder for that purpose. By his joinder in error the defendant admitted the record was complete, and, failing to obtain leave to withdraw his joinder before submitting the cause, he is concluded on that subject. We cannot now consider of matters outside of the record upon which the cause was submitted.*    The same ruling was made in the cases of Haskins v. Haskins and Boynton v. Robb, at this term. It was also held, at the same term, in Wood v. Morrison.